JONES DAY DRAFT OF JULY 8, 2003




FIRST AMENDMENT AND ADDITIONAL WAIVER TO"
AMENDED AND RESTATED CREDIT AGREEMENT


        This First Amendment and Additional Waiver to Amended and Restated
Credit Agreement, dated as of July __, 2003 (this “Amendment”), is among ROHN
Industries, Inc., a Delaware corporation (the “Parent “), each of the Parent’s
domestic Subsidiaries, as borrowers (together with the Parent, collectively, the
“Borrowers”), the Parent and each of the Parent’s domestic Subsidiaries, as
guarantors (the “Guarantors” and each a “Guarantor”, and together with the
Borrowers, collectively the “Credit Parties” and each a “Credit Party”), the
financial institutions that are or may from time to time become parties hereto,
as lenders (together with their respective successors and assigns, the “Lenders”
and each a “Lender”), LaSalle Bank National Association, a national banking
association, as administrative agent for the Lenders (in its individual
capacity, “LaSalle”, in its capacity as administrative agent for the Lenders,
the “Administrative Agent”), and National City Bank, a national banking
association, as syndication agent for the Lenders (in its individual capacity,
“NCB”, in its capacity as syndication agent for the Lenders, the “Syndication
Agent” and together with the Administrative Agent, the “Agents”). Capitalized
terms used in this Amendment and not otherwise defined have the meanings
assigned to such terms in the Credit Agreement.

PRELIMINARY STATEMENTS:

        1.        The Credit Parties, the Lenders and the Agents are parties to
the Amended and Restated Credit Agreement, dated as of December 31, 2002 (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), under which the Lenders provided the
Borrowers with, among other things, a $31,750,000 credit facility.

        2.        The Lenders have extended credit to the Borrowers under the
Credit Agreement as evidenced by, among other things, the Notes evidencing the
Revolving Loan dated as of December 31, 2002 and made by the Borrowers in favor
of the Lenders in the aggregate principal amount of $12,750,000 (the “Revolving
Loan Notes”) and the Notes evidencing the Term Loan dated as of December 31,
2002 and made by the Borrowers in favor of the Lenders in the aggregate
principal amount of $19,000,000 (the “Term Loan Notes”, and together with the
Revolving Loan Notes, the “Notes”).

        3.        An Event of Default arose under Section 12.1(D) of the Credit
Agreement as a result of the Credit Parties’ failure to comply with Section
10.6(A)(i) and Section 10.8 of the Credit Agreement, which Events of Default
remain continuing (the “Existing Defaults”).

        4.        The Credit Parties have requested that the Lenders waive the
Existing Defaults, and the Lenders have agreed to such request subject to the
terms and conditions of this Amendment.

        5.        The Credit Parties have further requested the Lenders to amend
the Credit Agreement to, among other things, modify a certain financial
covenant, all on the terms, and subject to the conditions, of this Amendment.

AGREEMENT:

        In consideration of the mutual agreements contained in this Amendment,
and other good and valuable consideration the receipt and sufficiency of which
are acknowledged, the parties to this Amendment agree as follows:

         SECTION 1.    AMENDMENT TO CREDIT AGREEMENT.

        1.1         On the date this Amendment becomes effective, after
satisfaction by the Credit Parties of each of the conditions set forth in
Section 6 (the “Effective Date”), Section 1.1 of the Credit Agreement is amended
by deleting the definition of “Revolving Commitment Amount” in its entirety and
replacing it as follows:

 
        “Revolving Commitment Amount” means $10,658,000, as such amount may be
reduced from time to time pursuant to Section 6.1.


        1.2         On the Effective Date, Section 10.6(A) of the Credit
Agreement is amended by deleting subsection (A) in its entirety from Section
10.6 and replacing it as follows:

    (A)        EBITDA. Not permit cumulative EBITDA of the Parent and its
Subsidiaries from January 1, 2003, determined on a consolidated basis, to be
less than: (i) $400,000 as of the end of the four consecutive months ending
April 30, 2003; (ii) ($200,000) as of the end of the five consecutive months
ending May 31, 2003; (iii) ($400,000) as of the end of the six consecutive
months ending June 30, 2003; (iv) $1,250,000 as of the end of the seven
consecutive months ending July 31, 2003; (v) $1,350,000 as of the end of the
eight consecutive months ending August 31, 2003; (vi) $1,600,000 as of the end
of the nine consecutive months ending September 30, 2003; (vii) $2,000,000 as of
the end of the ten consecutive months ending October 31, 2003; (viii) $2,300,000
as of the end of the eleven consecutive months ending November 30, 2003; and
(ix) $2,300,000 as of the end of the twelve consecutive months ending December
31, 2003.


         SECTION 2.    WAIVER.

        2.1         Waiver. On the Effective Date, the Lenders waive the
provisions of Section 12.1(D) of the Credit Agreement due to the Credit Parties’
noncompliance with the (i) financial covenant set forth in Section 10.6(A)(i)
therein and (ii) no lien covenant (relating to the lien filed by Flat Rock
Erecting, Inc., dated June 17, 2003 in the amount of $187,163).

        2.2         Other. Other than as set forth in Section 2.1 of this
Amendment, nothing in this Amendment shall in any way be deemed (a) a waiver of
any Event of Default or (b) an agreement to forbear from exercising any remedies
with respect to any Event of Default.

— 2 —

         SECTION 3.    ACKNOWLEDGMENTs OF THE BORROWERS.

        3.1         Outstanding Balance. As of the date of this Amendment, the
Credit Parties acknowledge and agree that the Borrowers owe the Lenders an
aggregate principal amount of $[***] under the Credit Agreement and the other
Loan Documents, plus accrued and unpaid interest, fees and other expenses (if
any). The Borrowers have made all payments under the Credit Agreement and the
other Loan Documents required to be made as of the date hereof.

        3.2         Revolving Commitment Amount. The Credit Parties hereby
acknowledge and agree that the Revolving Commitment Amount has been reduced to
$10,658,000 pursuant to Section 6.1 of the Credit Agreement due to the Mandatory
Prepayment Event described in Section 6.2(B)(i)(e) thereof.

        3.3         Security Interest. The Credit Parties hereby acknowledge and
agree that the security interests granted to the Administrative Agent, for the
benefit of the Lenders, in the Credit Parties’ Collateral, including, without
limitation, all tax refunds and tax refund claims of the Credit Parties, shall
remain in full force and effect and constitute validly existing, perfected,
first-priority security interests.

         SECTION 4.    FURTHER ASSURANCES OF THE BORROWERS.

        The Credit Parties agree that at any time and from time to time, at the
cost and expense of the Credit Parties, the Credit Parties will (a) execute and
deliver all further instruments and documents, and take all further action, that
may be reasonably necessary to complete the transactions contemplated by this
Amendment and (b) cooperate fully with the Agents’ or any Lender’s personnel and
representatives with respect to any reasonable request for information by such
personnel and representatives.

         SECTION 5.    REPRESENTATIONS AND WARRANTIES.

        To induce the Lenders to enter into this Amendment, the Credit Parties
represent and warrant to the Lenders that:

        5.1         Due Authorization; No Conflict; No Lien; Enforceable
Obligation. The execution, delivery and performance by each Credit Party of this
Amendment are within its corporate powers, have been duly authorized by all
necessary corporate action, have received all necessary governmental, regulatory
or other approvals (if any is required), do not and will not contravene or
conflict with any provision of (a) any law, (b) any judgment, decree or order or
(c) its articles or certificate of incorporation, bylaws or trust documents and
do not and will not contravene or conflict with, or cause any lien to arise
under, any provision of any agreement or instrument binding upon any Credit
Party or upon any of its property. This Amendment, the Credit Agreement, as
heretofore amended and as amended by this Amendment, and the Notes, as amended
by this Amendment, are the legal, valid and binding obligations of each Credit
Party, enforceable against it in accordance with its terms.

        5.2         Representations and Warranties; Default. As of the Effective
Date, except for those representations or warranties specifically made as of
another date or relating to the Existing Defaults or specifically relating to
Section 9.5 of the Credit Agreement, the representations and warranties of the
Credit Parties contained in the Credit Agreement are true and correct. As of the
Effective Date, except for the Existing Defaults and except for any Default or
Event of Default that may have occurred under Section 12.1(J) of the Credit
Agreement, no Default or Event of Default has occurred and is continuing.

— 3 —

         SECTION 6.    CONDITIONS PRECEDENT.

        Notwithstanding any other provision contained in this Amendment, the
effectiveness of this Amendment and the obligation of the Lenders to waive
certain provisions of the Credit Agreement as contemplated by this Amendment are
subject to the following:

        6.1         Documents and Costs. The Administrative Agent has received
all of the following, each duly executed and dated, or received, by such date as
is satisfactory to the Agents and, if applicable, in form and substance
satisfactory to the Agents:

  (A)
First Amendment and Additional Waiver to Amended and Restated Credit Agreement.
This Amendment;


  (B)
Consents. Certified copies of all documents evidencing any necessary corporate
consents and governmental approvals, if any, with respect to this Amendment;


  (C)
Costs and Expenses. All reasonable out-of-pocket costs and expenses to the
Agents, including the reasonable fees and out-of-pocket charges of counsel for
the Agents; and


  (D)
Other. Such other documents, including without limitation all necessary
ancillary documentation for financing transactions, as the Administrative Agent
may reasonably request.


        6.2         Representations and Warranties. The representations and
warranties of the Credit Parties set forth in this Amendment are true and
correct.

         SECTION 7.    MISCELLANEOUS.

        7.1         Captions. The recitals to this Amendment (except for
definitions) and the section captions used in this Amendment are for convenience
only and do not affect the construction of this Amendment.

        7.2         Governing Law; Severability. THIS AMENDMENT IS A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS. Wherever
possible, each provision of this Amendment will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Amendment is prohibited by or invalid under such law, such provision will be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

        7.3         Counterparts. This Amendment may be executed in any number
of counterparts and by the different parties on separate counterparts and each
such counterpart will be deemed to be an original, but all such counterparts
together constitute but one and the same Amendment.

— 4 —

        7.4         Successors and Assigns. This Amendment is binding upon the
Credit Parties, the Lenders and their respective successors and assigns, and
inures to the sole benefit of the Credit Parties, the Lenders and their
successors and assigns. The Credit Parties have no right to assign their rights
or delegate their duties under this Amendment.

        7.5         Continued Effectiveness. Notwithstanding anything contained
in this Amendment, the terms of this Amendment are not intended to and do not
serve to effect a novation as to the Credit Agreement, the Notes or any other
Loan Document. The parties to this Amendment expressly do not intend to
extinguish the Credit Agreement, the Notes or any other Loan Document. Instead,
the parties to this Amendment expressly intend to reaffirm the indebtedness
created under the Credit Agreement, the Notes or any other Loan Document. The
Credit Agreement, the Notes or any other Loan Document remain in full force and
effect and the terms and provisions of the Credit Agreement, the Notes or the
other Loan Documents are ratified and confirmed.

        7.6         Indemnification. The Lenders shall indemnify upon demand the
Administrative Agent and its directors, officers, employees and agents (to the
extent not reimbursed by or on behalf of the Borrowers and without limiting the
obligation of the Borrowers to do so), pro rata, from and against any and all
actions, causes of actions, suits, losses, liabilities, damages and related
expenses, including reasonable attorneys’ fees and charges and allocated costs
of staff counsel, of any liability of the Administrative Agent to any
independent auditor related to any tax-related services provided by such
independent auditor on behalf of the Administrative Agent and the Lenders;
provided that, no Lender shall be liable for any payment to the Administrative
Agent of any portion of the Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse the Agents upon demand for their ratable
share of any costs or out-of-pocket expenses (including reasonable fees of
attorneys for the Administrative Agent (including the allocable costs of
internal legal services and all disbursements of internal counsel)) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, modification, amendment or enforcement (whether through negotiations,
legal proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, the Credit Agreement, any other Loan Document or any
document contemplated by or referred to therein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section 7.6 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit, any foreclosure under, or any modification, release or discharge of, any
or all of the Collateral Documents, any termination of the Credit Agreement and
the resignation or replacement of the Administrative Agent.

        7.7         Revival of Obligations. If all or any part of any payment
under or on account of the Credit Agreement, the Notes, the other Loan
Documents, this Amendment or any agreement, instrument or other document
executed or delivered by the Credit Parties in connection with this Amendment is
invalidated, set aside, declared or found to be void or voidable or required to
be repaid to the issuer or to any trustee, custodian, receiver, conservator,
master, liquidator or any other person pursuant to any bankruptcy law or
pursuant to any common law or equitable cause then, to the extent of such
invalidation, set aside, voidness, voidability or required repayment, such
payment would be deemed to not have been paid, and the obligations of the Credit
Parties in respect thereof shall be immediately and automatically revived
without the necessity of any action by the Lenders.

— 5 —

        7.8         References. From and after the Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import, and each reference in the Credit Agreement,
the Notes or any other Loan Document to the Credit Agreement, the Notes or to
any term, condition or provision contained “thereunder”, “thereof”, “therein”,
or words of like import, mean and are a reference to the Credit Agreement or the
Notes (or such term, condition or provision, as applicable) as amended,
supplemented, restated or otherwise modified by this Amendment.

        7.9         Costs, Expenses and Taxes. The Credit Parties affirm and
acknowledge that Section 15.5 of the Credit Agreement applies to this Amendment
and the transactions and agreements and documents contemplated under this
Amendment.

        7.10         Waiver of Jury Trial. Each of the Credit Parties, the
Agents and the each Lender waives any right to a trial by jury in any action or
proceeding to enforce or defend any rights under this Agreement, and agrees that
any such action or proceeding shall be tried before a court and not before a
jury.

        7.11         WAIVER OF CLAIMS. THE CREDIT PARTIES, IN EVERY CAPACITY,
INCLUDING, BUT NOT LIMITED TO, AS SHAREHOLDERS, PARTNERS, OFFICERS, DIRECTORS,
INVESTORS AND/OR CREDITORS OF ANY CREDIT PARTY, OR ANY ONE OR MORE OF THEM,
HEREBY WAIVE, DISCHARGE AND FOREVER RELEASE EACH AGENT AND EACH LENDER AND THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, STOCKHOLDERS AND
SUCCESSORS AND ASSIGNS FROM AND OF ANY AND ALL KNOWN CLAIMS, CAUSES OF ACTION,
DEFENSES, COUNTERCLAIMS OR OFFSETS AND/OR ALLEGATIONS THE CREDIT PARTIES MAY
HAVE OR MAY HAVE MADE OR THAT ARE BASED ON FACTS OR CIRCUMSTANCES OF WHICH ANY
CREDIT PARTY HAS KNOWLEDGE ARISING AT ANY TIME UP THROUGH AND INCLUDING THE DATE
OF THIS AGREEMENT AGAINST ANY OR ALL OF ANY AGENT, ANY LENDER, OR ANY OF THEIR
RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, STOCKHOLDERS AND
SUCCESSORS AND ASSIGNS.

[Balance of page intentionally left blank.]

— 6 —

        Delivered at Chicago, Illinois, as of the date and year first above
written.

  CREDIT PARTIES:

ROHN INDUSTRIES, INC.
ROHN INSTALLATION SERVICES, INC.
ROHN ENCLOSURES, INC.
ROHN, INC.
ROHN PRODUCTS, INC.
ROHN CONSTRUCTION, INC.
FOLDING CARRIER CORP.
ROHN FOREIGN HOLDINGS, INC.
UNR REALTY, INC.



By:  

--------------------------------------------------------------------------------

Name:
Title:
(for each of the foregoing entities)



ADMINISTRATIVE AGENT:

LASALLE BANK NATIONAL ASSOCIATION



By:  

--------------------------------------------------------------------------------

Name:
Title:



SYNDICATION AGENT:

NATIONAL CITY BANK



By:  

--------------------------------------------------------------------------------

Name:
Title:


— 7 —

  LENDERS:

LASALLE BANK NATIONAL ASSOCIATION



By:  

--------------------------------------------------------------------------------

Name:
Title:



NATIONAL CITY BANK



By:  

--------------------------------------------------------------------------------

Name:
Title:



U.S. BANK



By:  

--------------------------------------------------------------------------------

Name:
Title:



COMERICA BANK



By:  

--------------------------------------------------------------------------------

Name:
Title:



ASSOCIATED BANK, N.A.



By:  

--------------------------------------------------------------------------------

Name:
Title:


— 8 —